SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-33207 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Great Plains Energy Incorporated Cash or Deferred Arrangement (Employee Savings Plus Plan) (hereinafter referred to as "Plan") B. Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: Great Plains Energy Incorporated 1201 Walnut Kansas City, Missouri 64106-2124 GREAT PLAINS ENERGY INCORPORATED CASH OR DEFERRED ARRANGEMENT (“EMPLOYEE SAVINGS PLUS”) TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits as of December 31, 2007 and 2006 3 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2007 4 Notes to Financial Statements as of December 31, 2007 and 2006 and for the Year Ended December 31, 2007 5 - 11 SUPPLEMENTAL SCHEDULES: Form 5500, Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2007 12-13 Form 5500, Schedule H, Part IV, Line 4j - Schedule of Reportable Transactions for the Year Ended December 31, 2007 14 Note: All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. EXHIBITS Exhibit No. Description 23 Consent of Independent Registered Public Accounting Firm 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrative Committee of the Great Plains Energy Incorporated Cash or Deferred Arrangement (“Employee Savings Plus”): We have audited the accompanying statements of net assets available for benefits of the Great Plains Energy Incorporated Cash or Deferred Arrangement (“Employee Savings Plus”) (the “Plan”) as of December 31, 2007 and 2006, and the related statement of changes in net assets available for benefits for the year ended December 31, 2007. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.
